*110Judgment, Supreme Court, New York County (John E.H. Stackhouse, J), entered September 23, 2004, which awarded plaintiff pendente lite counsel and expert fees, plus interest, in the total amount of $227,726.33, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered August 3, 2004, which, inter alia, granted plaintiffs motion for interim attorney and expert fees, unanimously dismissed, without costs, as superseded by the appeal from the judgment.
Inasmuch as the record discloses that defendant husband has significantly greater financial resources at his disposal than plaintiff wife, and that defendant’s actions have caused protracted litigation, the court properly exercised its discretion in making the interim awards here at issue (see DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]; Papadopoulos v Papadopoulos, 301 AD2d 391 [2003]). We have considered defendant’s arguments to the contrary and find them unavailing. Concur—Buckley, EJ, Tom, Saxe, Friedman and Sweeny, JJ.